DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by structural modifiers.  Such claim limitations are: first and second determination units, generation unit, acquisition unit, calibration unit, and tone processing unit, in claims 1-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates any one of the above-described and other methods of the present invention may be implemented by an application specific integrated circuit (ASIC), a digital signal processor (DSP) or a field programmable gate array (FPGA), prepared by interconnecting an appropriate network of conventional component circuits or by a combination thereof with one or more conventional general purpose microprocessors or signal processors programmed accordingly
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taira Matsuoka (US 20210014384 A1; Foreign priority July 11, 2019).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Matsuoka discloses an information processing apparatus configured to generate a color chart used for calibration (¶ [4]), the information processing apparatus comprising: 
a first determination unit configured to determine a type of an additional color material to be added to a fluorescent color material used to generate a fluorescent color material chart as the color chart (¶ [138] and ¶ [219]); and 
a generation unit configured to generate the fluorescent color material chart in which a plurality of patches in which the additional color material of the type determined by the first determination unit is added to the fluorescent color material (¶ [122] and ¶ [78-79]), are arranged in a line (Fig. 11) and at least a bar of a color of a recording medium is arranged as a separator between the plurality of patches (¶ [212] indicating the patches being spaced apart separated by the color of the paper to easily identify each patch).

Regarding claim 2, Matsuoka discloses the information processing apparatus according to claim 1 (see rejection of claim 1), further comprising: 
an acquisition unit configured to acquire color measurement data of each of the plurality of patches (¶ [138]), the color measurement data being obtained by performing color measurement in units of one line through a reading process performed by a reading apparatus with respect to the fluorescent color material chart printed by an image forming apparatus (¶ [70-71] and see rejection of claim 1); 
a calibration unit configured to generate tone correction information for correcting a tone of image data, using the fluorescent color material chart and the color measurement data acquired by the acquisition unit (¶ [84] and [129]); and 
a tone processing unit configured to correct the tone of the image data by using the tone correction information (¶ [78]).

Regarding claim 3, Matsuoka discloses the information processing apparatus according to claim 1 (see rejection of claim 1), wherein the first determination unit is configured to determine the type of the additional color material in accordance with a type of the fluorescent color material (¶ [96] and ¶ [185-187]).

Regarding claim 9, Matsuoka discloses a method of generating a color chart used for calibration (see rejection of claim 1), the method comprising: 
determining a type of an additional color material to be added to a fluorescent color material used to generate a fluorescent color material chart as the color chart (see rejection of claim 1); and 
generating the fluorescent color material chart in which a plurality of patches in which the additional color material of the type determined by the first determination unit is added to the fluorescent color material, are arranged in a line and at least a bar with a color of a recording medium is arranged as a separator between the plurality of patches (see rejection of claim 1).

Regarding claim 10, Matsuoka discloses a non-transitory computer readable medium including programmed instructions that causes a computer to execute (¶ [57-58] and ¶ [75]): 
determining a type of an additional color material to be added to a fluorescent color material that is used to generate a fluorescent color material chart as the color chart (see rejection of claim 1); and 
generating the fluorescent color material chart in which a plurality of patches in which the additional color material of the type determined by the first determination unit is added to the fluorescent color material, are arranged in a line and at least a bar with a color of a recording medium is arranged as a separator between the plurality of patches (see rejection of claim 1).

Allowable Subject Matter

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 18, 2022